DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received on 04 May 2022.
Claims 1, 8 and 16 have been amended in the response received on 04 May 2022.
Claims 1-20 are pending and have been examined. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a method, claims 8-15 are directed to a product of manufacture and claims 16-20 are directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of recommending a product or service.  Specifically, representative claim 1 recites the abstract idea of: 
receiving a topic of interest from a customer, wherein the topic of interest is a product category; 
deploying the topic of interest; 
the information regarding at least one of products and services associated with the topic of interest; 
generating a series of potential questions and a potential answer to respective questions in the series of potential questions, wherein the series of potential questions and the potential answers to respective questions in the series of questions are based on, at least in part, on the topic of interest and the information; 
transmitting a first question in the series of questions to the customer; 
receiving a first answer to the first question from the customer; 
determining a second  question from the series of potential questions; 
transmitting the second question to the customer;
receiving, a second response to the second question from the customer;  and 
recommending at least one of a particular product and a particular service to the customer. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of recommending a product and service, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite activities such as receiving a topic of interest from a customer, information regarding products and services that are associated with the topic of interest of the customer, generating a series of questions and potential answers regarding the topic of interest of a customer, transmitting a first questions to the customer, receiving an answer from the customer, determining another question, transmitting the second question to the customer, receiving a second response to the second question from the customer, and recommending a product and service to the customer, thereby making this a sales activity or behavior. The activities recited in the claims relate to interactions between people (including social activities, teaching, and following rules or instructions because the claims recite the specific activities of generating a series of potential questions and answers, transmitting a first question to a customer, receiving a first answer from the customer, determining a second question, transmitting, the second question to the customer and receiving the second response from the customer, which would be considered interaction activities.   Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a computer, a chatbot, a chatbot on a website, web-scraping by the chatbot, and scraped from the website. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 8 and 16 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 8 includes the additional elements of a computer program product for a chatbot, one or more non-transitory computer readable media and program instructions stored on the one or more non-transitory computer readable storage media and program instructions and independent claim 16 includes the additional element of one or more processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors.  The Applicant’s specification does not provide any discussion or description of  the additional elements in claim 8 and claim 16, as being anything other than generic elements. Thus, the claimed additional elements of claims 8 and 16 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 8 and 16 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 8 and 16, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 8 and 16 are ineligible. 
Dependent claims 1-7, 9-15 and 17-20 do not aid in the eligibility of independent claims 1, 8 and 16, respectively. For example, claims 1-7, 9-15 and 17-20 merely act to provide further limitations of the abstract idea recited in representative claim 1 and.
It is noted that dependent claims 2, 9 and 17 include the additional element of a first node of one or more nodes of a tree diagram, a first node is a root node, NCL, NLU and nodes, claims 6, 13 and 20 recite the additional elements of leveraging machine learning and hardcoding the installation, and claims 7 and 14 recite the additional elements of DOM (Document Object Model) parsing, semi-structured data query languages, vertical specific harvesting platform and semantic annotation. Applicant’s specification does not provide any discussion or description of the additional elements recited as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 2, 6, 7, 9, 13, 14, 17 and 20 are directed towards an abstract idea. Additionally, the additional elements of claim 2, 6, 7, 9, 13, 14, 17 and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-7, 9-15 and 17-20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petricek, V., et al. (Patent No. US 11,055,305 B1), in view of Zhou, F., et al. (PGP No. US 2021/02003623 A1). 

Claim 1-
Petricek discloses a computer-implemented method for a chatbot to lead a conversation with a customer by autonomously generating a series of questions to derive a recommended product or service (Petricek, see: Coll. 10, ll. 27-28 disclosing “the item description bot 264 can be implemented”), comprising:
 receiving a topic of interest from a customer, wherein the topic of interest is a product category (Petricek, see: Col. 6, ll.46-49 disclosing -“user interface 200” and “a user interface 220 for providing input 222 (e.g., ‘shoes’) [i.e., receiving a topic of interest]” and ll. 57-59 disclosing “user may input the input 222 [i.e., a customer] to begin the process of searching the online store for items matching the input 222 (e.g., a search query)”; and see: Col. 7, ll. 9-10 disclosing “previously provided input (‘shoes’)” and  ll. “23 and 34-35 disclosing “the search results interface view 203 may also include an enhancement tool selector 230” and “search results 224 include items from more than one item category”; and Col. 8, ll. 62-64 disclosing “text may still be added as a filter (e.g., the term ‘dad shoes’ can be added as the search filter “dad shoes”) [i.e., topic of interest is a product category]. Representations of these filters are presented”; and see: Col. 9, ll. 64 disclosing “search results 224”); 
deploying a chatbot on a website associated with the topic of interest (Petricek, see: Col. 10, ll. 20-21 disclosing “question interface view 208 [i.e., on a website] is presented as a question chat window 240” and ll. 25 disclosing “devoted to discussing…the item 252a [i.e., associated with the topic of interest]”; and see: ll. 27-28 disclosing “the item description bot 264 can be implemented [i.e., deploying a chatbot]”); 
including by the chatbot, the website for information regarding at least one of products associated with the topic of interest (Petricek, see: Col. 12, ll. 52-56 disclosing “user interface 200” and “includes an item description interface view 212” and “may include item details 280 (e.g., title, rating, picture(s), options for purchase, purchase price, questions, answers, etc.) [i.e., information regarding at least one of products associated with the topic of interest]”); 
generating, by the chatbot, a series of potential questions and a potential answer to respective questions in the series of potential questions, wherein the series of potential questions and the potential answers to respective questions in the series of questions are based, at least in part, on the topic of interest and the information (Petricek, see: Col. 10, ll. 33-38 disclosing “item description bot 264 may first present a message 266a that introduces the item description bot 264 and identifies…the item 252a” and ll. 43 disclosing “may include a set of recommend questions 270 [i.e., series of questions]” and “can be generated based on existing questions” Col. 11, ll. disclosing “questions and answers may be sourced from customer-provided information” and “questions and answers may be stored in association with a record of the…item” and “set of recommended questions 270 is pre-generated”; Also see: Col. 9, ll. 5-7 and FIG. 9); 
transmitting, by the chatbot, a first question in the series of questions to the customer (Petricek, see: Col. 11, ll. 17-19 disclosing “user interface 200 presented via the user device after the recommended question 270b has been selected” and ll. 22-24 disclosing “recommended question 270b (e.g., ‘Are these waterproof?’) [i.e., to the customer], is represented [i.e., transmitting by the chatbot a first question]”); 
receiving, by the chatbot, a first answer to the first question from the customer (Petricek, see: Col. 9, ll. 5-7 disclosing “answers may be sourced from customer-provided information”; and see: Col. 11, ll. 25-28 disclosing “responsive to the selection of the recommended question 270b, an answer 272a has been presented in the question interface view 208”; and see: ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’)”); 
determining, by the chatbot, a second question from the series of potential questions Petricek, see: Col. 10, ll. 43 “may include a set of recommend questions 270 [i.e., the series of potential questions]”;  and see: Col. 11, ll. 44-45 disclosing “item description bot 264 may also present additional recommended questions 270c and 270d”; and see: ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’, and second question: ‘is item water resistant?’[i.e., a second question])”); 
transmitting, by the chatbot, the second question to the customer (Petricek, see: Col. 10, ll. 33-38 disclosing “item description bot 264 may first present a message 266a that introduces the item description bot 264 and identifies…the item 252a” and ll. 43 disclosing “may include a set of recommend questions 270 [i.e., series of questions]” and “can be generated based on existing questions”; and see: Col. 11, ll.  ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’, and second question: ‘is item water resistant?’[i.e., a second question])”); 
receiving, by the chatbot, a response to the question from the customer (Petricek, see: Col. 9, ll. 5-7 disclosing “answers may be sourced from customer-provided information”; and see: Col. 11, ll.  ll. 52-53 “first answer: ‘no’, and second question: ‘is item water resistant?’[i.e., a second question]”);  and
recommending, by the chatbot, at least one of a particular product and a particular service to the customer (Petricek, see: Col. 12, ll. 41-43 disclosing “recommended to the user based on the questions previously posed to the item description bot 264”; and see: ll. 43-45 disclosing “the recommended items may include shoes that are both good for flat feet…and waterproof”; and see: ll. 47-48 disclosing “recommended items 278 in the set of recommended items 278 are revealed by scrolling right and left”; Also see: FIG. 11).
	Although Petricek discloses that a website deploys a chatbot, Petricek does not disclose that the chatbot has the ability to web-scrape a website and does not explicitly disclose that there is a second answer from a customer in response to a question presented to a customer. Petricek also discloses that there is a recommendation of a particular product, but Petricek does not disclose that there is a recommendation for a particular service to a customer. Petricek does not disclose: 
web-scraping, by a chatbot; 
information scraped from the website; 
receiving, a second response to the question from the customer;
recommending, at least one particular service to the customer; 
but Zhou, however, does teach: 
web-scraping, by a chatbot  (Zhou, see: paragraph [0048] teaching “The partner entities may be producers, sellers or provider of commodities or providers of services the chatbot may obtain information about the service or resource [i.e., web-scraping by a chatbot]”); 
information scraped from the website (Zhou, see: paragraph [0029] teaching “The terminal device 120 may be any type of electronic computing devices capable of connecting to the network 110” and “websites on the network 110”; and see: paragraph [0048] teaching “The partner entities may be producers, sellers or provider of commodities or providers of services from which the chatbot may obtain information about the service [i.e., scraped from the website] or resource”); 
receiving, a second response to the question from the customer (Zhou, see: paragraph [0070] teaching “user provides a second response to the second message, as shown at 514, which is ‘No, thanks. It's not good for my fitness plan’ and may be considered as a negative response to the target/explicit topic. Based on the second response from the user, the chatbot may determine that the user is not interested in the explicit topic ‘Chocolate’ and may not deliver a document of ‘How to make chocolate at home’”; Also see: FIG. 5B);
recommending, at least one particular service to the customer (Zhou, see: paragraph [0025] “The specific topic or the target topic may be associated with resource or service, for example, recommended…subscription service [i.e., one particular service]…by a chatbot”; and see: paragraph [0048] teaching “The database 250 may comprise a data set 255. The data set 255 may comprise various types of resource or service information from various partner entities” and “‘service’ may refer to any service provided by, for example, the partner entities, for example, various ticket subscription service, travel service, order service, etc. The partner entities may be producers, sellers or provider of commodities or providers of services from which the chatbot may obtain information about the service or resource”). 
This step of Zhou is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to conversational chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the features of  web-scraping, by a chatbot, information scraped from the website, receiving, by the chatbot, a second response to the question from the customer and recommending, at least one particular service to the customer, as taught by Zhou.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the field of conversational chat for users and improve the interaction experience for those interested in a specific topic (Zhou, see: paragraph [0024]).  

Regarding claim 8, claim 8 is directed to a computer program product. Claim 8 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. Claim 8 also recites the features of a computer program product and one or more non-transitory computer readable media and program instructions stored on the one or more non-transitory computer readable storage media,  which is disclosed by Petricek (Petricek, see: Col.  15, ll. 64-66 disclosing “computer program” and “instructions executable by one or more processors. The computer readable storage medium is non-transitory”). Claim 8 is therefore rejected for the same reasons as set forth above for claim 1. 

Regarding claim 16, claim 16 is directed to a system. Claim 16 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. Claim 8 also recites the features of one or more processors, one or more computer readable storage media and program instructions stored on the one or more computer readable media for execution by at least one of the one or more computer processors, which are disclosed by Petricek (Petricek, see: Col.  15, ll. 64-66 disclosing “computer program” and “instructions executable by one or more processors. The computer readable storage medium is non-transitory”). Claim 16 is therefore rejected for the same reasons as set forth above for claim 1. 
Claims 2-5, 9-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Petricek, V., et al., in view of Zhou, F., et al. and Bobbarjung, D., et al (PGP No. US 2019/0124020 A1). 

Claim 2-
Petricek in view of Zhou teach the computer-implemented method of claim 1, as described above. 
Petricek further discloses wherein generating, by the chatbot, the series of potential questions and the potential answers to the respective questions in the series of potential questions (Petricek, see: Col. 10, ll. 43 “set of recommended questions 270”) further comprises:
 the topic of interest and the information from the website (Petricek, see: Col. 10, ll. 20-21 disclosing “question interface view 208 [i.e., on a website] is presented as a question chat window 240” and ll. 25 disclosing “devoted to discussing…the item 252a [i.e., topic of interest and information]”); 
generating the series of potential questions (Petricek, see: Col. 10, ll. 33-38 disclosing “item description bot 264 may first present a message 266a that introduces the item description bot 264 and identifies…the item 252a” and ll. 43 disclosing “may include a set of recommend questions 270 [i.e., series of questions]” and “can be generated based on existing questions” Col. 11, ll. disclosing “questions and answers may be sourced from customer-provided information” and “questions and answers may be stored in association with a record of the…item” and “set of recommended questions 270 is pre-generated”; Also see: FIG. 9);
 generating the series of potential answers based on the generated series of potential questions (Petricek, see: Col. 11, ll. disclosing “questions and answers may be sourced from customer-provided information” and “questions and answers may be stored in association with a record of the…item” and “set of recommended questions 270 is pre-generated”; Also see: FIG. 9); and 
generated series of potential questions and the potential answers, wherein the first question and the first answer and subsequently series of potential questions and the series of potential answers (Petricek, see: Col. 10, ll. 33-38 disclosing “item description bot 264 may first present a message 266a that introduces the item description bot 264 and identifies…the item 252a” and ll. 43 disclosing “may include a set of recommend questions 270 [i.e., series of questions]” and “can be generated based on existing questions” Col. 11, ll. disclosing “questions and answers may be sourced from customer-provided information” and “questions and answers may be stored in association with a record of the…item” and “set of recommended questions 270 is pre-generated”; Also see: FIG. 9), respectively.
Although Petricek does disclose the topic of interest and information from the website, Petricek does not disclose that the information is scraped from the website. Petricek does not disclose: 
information scraped from the website; 
but Zhou, however, does teach: 
information scraped from the website (Zhou, see: paragraph [0029] teaching “The terminal device 120 may be any type of electronic computing devices capable of connecting to the network 110” and “websites on the network 110”; and see: paragraph [0048] teaching “The partner entities may be producers, sellers or provider of commodities or providers of services from which the chatbot may obtain information about the service or resource [i.e., information scarped from the website]”); 
This step of Zhou is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to conversational chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the feature of information scraped from the website, as taught by Zhou.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the field of conversational chat for users and improve the interaction experience for those interested in a specific topic (Zhou, see: paragraph [0024]).  

Although Petricek does disclose the topic of interest and information, as well as discloses the series of potential questions and potential answers, wherein the first question and first answer and subsequently series generated series of potential questions and the series of potential answers, Petricek does not disclose that the there is a leveraging of NLC and NLU based on information and based on questions. Petricek does not disclose nodes and that the first node is a root node, mapping one or nodes and does not disclose wherein the root node is mapped. Petricek does not disclose: 
building a first node of one or more nodes of a tree diagram based on information, wherein the first node is a root node;   
leveraging NLC and NLU; 
mapping one or more nodes, wherein the root node is mapped and nodes from the one or more nodes are mapped; 
but Bobbarjung, however, does teach: 
building a first node of one or more nodes of a tree diagram based on information, wherein the first node is a root node (Bobbarjung, see: paragraph [0064] teaching “decision trees that allows users to create customized decision nodes”; and see: paragraph  [0065] teaching “Knowledge base decision trees for setup”; and see: paragraph [0066] teaching “Conditional branch logic based on input data or data from a datastore (including both contextual and non-contextual data)”; and see: paragraph [0077] teaching “Each imported HTML article becomes an entry point for a conversation, where HTML elements are nodes in the conversation”);   
leveraging NLC and NLU (Bobbarjung, see: paragraph [0027] teaching “described for building a bot in a visual manner with natural language understanding (NLU) and natural language processing (NLP) ability for understanding natural language in the form of text or voice”); 
mapping one or more nodes, wherein the root node is mapped and nodes from the one or more nodes are mapped (Bobbarjung, see: paragraph [0082] teaching “The data will be extracted and mapped to one or more of the predefined templates”; and see: paragraph [0114] teaching “the embedding layer which maps each word in the user message to a large dimensional vector”). 
This step of Bobbarjung is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to creating chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the features of building a first node of one or more nodes of a tree diagram based on information, wherein the first node is a root node, leveraging NLC and NLU and mapping one or more nodes, wherein the root node is mapped and nodes from the one or more nodes are mapped, as taught by Bobbarjung. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the efficiency of conversational chatbots for users (Bobbarjung, see: paragraph [0003]).  

Claim 3-
Petricek in view of Zhou and Bobbarjung teach the computer-implemented method of claim 2, as described above. 
Petricek discloses transmitting, by the chatbot, the first question in the series of questions to the customer (Petricek, see: Col. 11, ll. 22-24 disclosing “recommended question 270b (e.g., ‘Are these waterproof?’) [i.e., to the customer], is represented [i.e., transmitting by the chatbot a first question]”) further comprises:
receiving, by the chatbot, a first answer to the first question from the customer (Petricek, see: Col. 11, ll. 25-28 disclosing “responsive to the selection of the recommended question 270b, an answer 272a has been presented in the question interface view 208”; and see: ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’)”); 
determining, by the chatbot, a second question from the series of potential questions Petricek, see: Col. 10, ll. 43 “may include a set of recommend questions 270 [i.e., the series of potential questions]”;  and see: Col. 11, ll. 44-45 disclosing “item description bot 264 may also present additional recommended questions 270c and 270d”; and see: ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’, and second question: ‘is item water resistant?’[i.e., a second question])”); 
transmitting, by the chatbot, the second question to the customer (Petricek, see: Col. 10, ll. 33-38 disclosing “item description bot 264 may first present a message 266a that introduces the item description bot 264 and identifies…the item 252a” and ll. 43 disclosing “may include a set of recommend questions 270 [i.e., series of questions]” and “can be generated based on existing questions”; and see: Col. 11, ll.  ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’, and second question: ‘is item water resistant?’[i.e., a second question])”); and
identifying, by the chatbot, the first question from the series of potential questions based, at least in part, on the topic of interest and the information (Petricek, see:  Col. 10, ll. 43 “may include a set of recommend questions 270 [i.e., the series of potential questions]”); and see: Col. 11, ll. 44-45 disclosing “item description bot 264 may also present additional recommended questions 270c and 270d”see: Col. 11, ll. 25-28 disclosing “responsive to the selection of the recommended question 270b, an answer 272a has been presented in the question interface view 208”; and see: ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’)”); and 
sending, by the chatbot, the first question in the series of potential questions to the customer (Col. 11, ll. 25-28 disclosing “responsive to the selection of the recommended question 270b, an answer 272a has been presented in the question interface view 208”; and see: ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’)”).
Although Petricek does disclose the topic of interest and information from the website, Petricek does not disclose that the information is scraped from the website. Petricek does not disclose: 
information scraped from the website; 
but Zhou, however, does teach: 
information scraped from the website (Zhou, see: paragraph [0029] teaching “The terminal device 120 may be any type of electronic computing devices capable of connecting to the network 110” and “websites on the network 110”; and see: paragraph [0048] teaching “The partner entities may be producers, sellers or provider of commodities or providers of services from which the chatbot may obtain information about the service or resource [i.e., information scarped from the website]”); 
This step of Zhou is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to conversational chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the feature of information scraped from the website, as taught by Zhou.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the field of conversational chat for users and improve the interaction experience for those interested in a specific topic (Zhou, see: paragraph [0024]).  

Claim 4-
Petricek in view of Zhou and Bobbarjung teach the computer-implemented method of claim 2, as described above. 
Petricek further discloses: 
wherein determining, by the chatbot, the second question from the series of potential questions is based on the second question associated with having the first answer to the first question from the series of potential questions (Petricek, see: Col. 10, ll. 33-38 disclosing “item description bot 264 may first present a message 266a that introduces the item description bot 264 and identifies…the item 252a” and ll. 43 disclosing “may include a set of recommend questions 270 [i.e., series of questions]” and “can be generated based on existing questions”; and see: Col. 11, ll.  ll. 52-53 “(first question: ‘is item water proof?’, first answer: ‘no’, and second question: ‘is item water resistant?’[i.e., a second question])”).
Although Petricek does disclose the series of potential questions and potential answers, Petricek does not disclose that the there is a leveraging of NLC and NLU based on information and based on questions. Petricek does not disclose nodes and that the first node is a root node, mapping one or nodes and does not disclose wherein the root node is mapped. Petricek does not disclose: 
mapped the one or more nodes; 
but Bobbarjung, however, does teach: 
mapped the one or more nodes (Bobbarjung, see: paragraph [0082] teaching “The data will be extracted and mapped to one or more of the predefined templates”; and see: paragraph [0114] teaching “the embedding layer which maps each word in the user message to a large dimensional vector”). 
This step of Bobbarjung is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to creating chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the features of mapped the one or more nodes, as taught by Bobbarjung. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the efficiency of conversational chatbots for users (Bobbarjung, see: paragraph [0003]).  
Claim 5-
Petricek in view of Zhou teach the computer-implemented method of claim 1, as described above. 
Petricek further discloses wherein recommending, by the chatbot, at least one of a particular product and a particular service to the customer (Petricek, see: Col. 12, ll. 41-43 disclosing “recommended to the user based on the questions previously posed to the item description bot 264”) based further comprises:
 comparing at least the one of products and services (Petricek, see: Col. 10, ll. 5-8 disclosing “comparing with other items [i.e., comparing at least the one product]. From this view, the user may also purchase the recommended item 252a”); and 
determining the one of the particular products and the particular service to the customer based on the second response to the second question associated with at least one of the particular products and the particular service (Petricek, see: Col. 12, ll. 41-43 disclosing “recommended to the user based on the questions previously posed to the item description bot 264”; and see: ll. 43-45 disclosing “the recommended items may include shoes that are both good for flat feet…and waterproof”; and see: ll. 47-48 disclosing “recommended items 278 in the set of recommended items 278 are revealed by scrolling right and left”; Also see: FIG. 11).
Although Petricek does disclose the series of potential questions and potential answers, Petricek does not disclose that the information is mapped. Petricek does not disclose: 
mapped the information; 
but Bobbarjung, however, does teach: 
mapped the information (Bobbarjung, see: paragraph [0082] teaching “The data will be extracted and mapped to one or more of the predefined templates”; and see: paragraph [0114] teaching “the embedding layer which maps each word in the user message to a large dimensional vector”). 
This step of Bobbarjung is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to creating chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the features of mapped the information, as taught by Bobbarjung. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the efficiency of conversational chatbots for users (Bobbarjung, see: paragraph [0003]).  

Regarding claim 9, claim 9 is directed to a computer program product.  Claim 9 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 9 includes the feature of program instructions, disclosed by Petricek (Petricek, see: Col. 15, ll. 64-66). Claim 9 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 10, claim 10 is directed to a computer program product.  Claim 10 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 10 includes the feature of program instructions, disclosed by Petricek (Petricek, see: Col. 15, ll. 64-66). Claim 10 is therefore rejected for the same reasons as set forth above for claim 3.  

Regarding claim 11, claim 11 is directed to a computer program product.  Claim recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 11 includes the feature of program instructions, disclosed by Petricek (Petricek, see: Col. 15, ll. 64-66). Claim 11 is therefore rejected for the same reasons as set forth above for claim 4.  

Regarding claim 12, claim 12 is directed to a computer program product.  Claim recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. Claim 12 includes the feature of program instructions, disclosed by Petricek (Petricek, see: Col. 15, ll. 64-66). Claim 12 is therefore rejected for the same reasons as set forth above for claim 5.  

Regarding claim 15, claim 15 is directed to a computer program product.  Claim recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. Claim 15 includes the feature of program instructions, disclosed by Petricek (Petricek, see: Col. 15, ll. 64-66). Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.  

Regarding claim 17, claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 2. 

Regarding claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding claim 19, claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 4. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petricek, V., et al., in view of Zhou, F., et al., Park, J., et al. (PGP No. US 2021/0406473 A1) and Zhang, Y., et al. (PGP No. US 2021/0266287 A1). 

Claim 6-
Petricek in view of Zhou teach the computer-implemented method of claim 1, as described above. 
Petricek further discloses wherein deploying the chatbot on a website associated with the topic of interest (Petricek, see: Coll. 10, ll. 27-28 disclosing “the item description bot 264 can be implemented”) comprises: 
providing the chatbot, with the topic of interest and the information (Petricek, see: Col. 6, ll.46-49 disclosing -“user interface 200” and “a user interface 220 for providing input 222 (e.g., ‘shoes’) [i.e., receiving a topic of interest]” and ll. 57-59 disclosing “user may input the input 222 [i.e., a customer] to begin the process of searching the online store for items matching the input 222 (e.g., a search query)”; and see: Col. 9, ll. 64 disclosing “search results 224”); and
Although Petricek does disclose the topic of interest and information from the website, Petricek does not disclose that the information is scraped from the website. Petricek does not disclose: 
information scraped from the website; 
but Zhou, however, does teach: 
information scraped from the website (Zhou, see: paragraph [0029] teaching “The terminal device 120 may be any type of electronic computing devices capable of connecting to the network 110” and “websites on the network 110”; and see: paragraph [0048] teaching “The partner entities may be producers, sellers or provider of commodities or providers of services from which the chatbot may obtain information about the service or resource [i.e., information scarped from the website]”); 
This step of Zhou is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to conversational chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the feature of information scraped from the website, as taught by Zhou.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the field of conversational chat for users and improve the interaction experience for those interested in a specific topic (Zhou, see: paragraph [0024]).  

Although Petricek discloses deploying a chatbot, Petricek does not disclose the feature of building the chatbot using machine learning. Petricek does not disclose: 
building the chatbot, using leveraging machine learning, 
but Park, however, does teach: 
building the chatbot, using leveraging machine learning (Park, see: paragraph [0009] teaching “a system for building a chatbot providing an intelligent conversational service includes: a chatbot-builder conversational interface configured to receive an input of an utterance of a user or a sentence written by the user”; and see: paragraph [0046] teaching “named-entity recognition is text analysis intelligence, and is a deep learning module that recognizes (i.e., about 129 types of entity names may be recognized) entity names (e.g., Kia Motors, union, ordinary wage, lawsuit, win a suit, worker, wage, etc.) in a given text” and “by applying a machine learning algorithm independent of morpheme analysis information, it is possible to increase performance of the named-entity recognition”).  
This step of Park is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to conversational chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the feature building the chatbot using leveraging machine learning, taught by Park.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the speed and efficiency of chatbots (Park, see: paragraph [0007]).  

Although Petricek does disclose the chatbot on the website, Petricek does not disclose that the chatbot is installed without hardcoding the installation. Petricek does not disclose: 
installing the chatbot on the website without hardcoding the installation.
Zhang, however, does teach: 
installing the chatbot on the website without hardcoding the installation (Zhang, see: paragraph [0051] teaching “an AI chatbot Qianxun” and “refers to an application that can be used without being downloaded and installed [i.e., without hardcoding the installation]”).  
This step of Zhang is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to conversational chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the feature installing the chatbot on the website without hardcoding the installation, as taught by Zhang.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to provide an easier way for users to utilize a communication chatbot (Zhang, see: paragraph [0004]).

Regarding claim 13, claim 13 is directed to a computer program product.  Claim recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a method. Claim 13 includes the feature of program instructions, disclosed by Petricek (Petricek, see: Col. 15, ll. 64-66). Claim 13 is therefore rejected for the same reasons as set forth above for claim 6.  

Regarding claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petricek, V., et al., in view of Zhou, F., et al., and Richter, M., et al. (PGP No. US 2012/0303702 A1). 

Claim 7-
Petricek in view of Zhou teach the computer-implemented method of claim 1, as described above. 
Petricek does not disclose wherein web-scraping by the chatbot, the website for information further comprises:
 extracting data related to the one of products and the services associated with the topic of interest from the website using DOM (Document Object Model) parsing, semi-structured data query languages, vertical specific harvesting platforms and semantic annotation.
Although Petricek does disclose the topic of interest and information from the website, Petricek does not disclose that the information is scraped from the website. Petricek does not disclose: 
web-scraping by the chatbot; 
but Zhou, however, does teach: 
web-scraping by the chatbot (Zhou, see: paragraph [0029] teaching “The terminal device 120 may be any type of electronic computing devices capable of connecting to the network 110” and “websites on the network 110”; and see: paragraph [0048] teaching “The partner entities may be producers, sellers or provider of commodities or providers of services from which the chatbot may obtain information about the service or resource [i.e., information scraped from the website]”).
This step of Zhou is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to conversational chatbots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the feature of information scraped from the website, as taught by Zhou.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve the field of conversational chat for users and improve the interaction experience for those interested in a specific topic (Zhou, see: paragraph [0024]).  
Further, Petricek discloses a chatbot with information associated with a product that is the topic of interest, but does not disclose the limitation: 
extracting data related to the one of products and the services associated with the topic of interest from the website using DOM (Document Object Model) parsing, semi-structured data query languages, vertical specific harvesting platforms and semantic annotation.
Richter, however, does teach: 
extracting data related to the one of products and the services associated with the topic of interest from the website using DOM (Document Object Model) parsing, semi-structured data query languages, vertical specific harvesting platforms and semantic annotation (Richter, see: paragraph [0053] teaching “Web scraping” and “different levels of automations that existing Web-scraping technologies can provide, such as human copy-and-paste, text grepping and regular expression matching, HTTP programming, DOM parsing, web-scraping software, vertical aggregation platforms, and semantic annotation recognition”).
The Examiner notes that the references of Richter and Zhou both discuss extracting and obtaining information that is accomplished by a chatbot. However, Richter also teaches the features of extracting the data using various methods. 
This step of Richter is applicable to the method of Petricek, as they both share characteristics and capabilities, namely, they are directed to social networking, such as instant messaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Petricek to include the feature of extracting data related to the one of products and the services associated with the topic of interest from the website using DOM (Document Object Model) parsing, semi-structured data query languages, vertical specific harvesting platforms and semantic annotation, as taught by Richter.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Petricek to improve communications between users (Richter, see: paragraph [0003]).  

Regarding claim 14, claim 14 is directed to a computer program product.  Claim recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 14 includes the feature of program instructions, disclosed by Petricek (Petricek, see: Col. 15, ll. 64-66). Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.  




Response to Arguments 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 04 May 2022, have been fully considered but are not considered persuasive. 
The Applicant’s arguments found on page 11 of the remarks state that “Applicant will skip step 1 and step 2a and proceed to discuss step 2b” and “present application is directed to improvements in the field of software applications, specifically improving chatbot technology that are commonly used in the online retail/sales space,” and further states on page 12 that “The approach utilizes machine learning to provide intelligence to the chatbots and allows the chatbots to assist customers/consumers” and “the claims are further, clearly, directed to ‘Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field’ brought about through additional elements,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 of the 2019 and the claims do not recite any additional elements that would be sufficient to integrate the abstract idea of recommending a product or service into a practical application. Representative claim 1, in this case, recites the additional elements of a computer, a chatbot, a chatbot on a website, web-scraping by the chatbot, and scraped from the website. The recited additional elements, even when considered in combination with each other, are recited in a generic manner. For example, paragraph [0006] of the instant specification describes the computers as: 
“one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to receive a topic of interest from a customer; program instructions to deploy a chatbot on a website associated with the topic of interest”
And further in paragraph [0080] recites: 
“instructions may be provided to a processor of a general purpose computer” 

The additional elements in this case are recited in a general or generic manner and are merely being used to apply the abstract idea using a generic computer. Further, the Examiner acknowledges that Applicant’s remarks regarding the utilization of machine learning to provide intelligence to chatbots. However, neither the claims nor the specification go into detail of how machine learning would be utilized in recommending the products or services via a chatbot. The specification does, however, explain that there is a operation of an undefined algorithm that may gather data, analyze the data and generate questions and receives the response from the users to recommend products. The gathering of the data that is accomplished by the algorithm, does not provide sufficient detail and would not be sufficient for demonstrating how the machine learning would integrate the abstract idea into a practical application. Therefore, the additional elements of the claims, considered individually and in combination, do not integrate the abstract idea into a practical application. 
Further, the Examiner acknowledges the Applicant’s remarks regarding the claims providing an improvement to the functioning of a computer or to any other technology or technical field. However, the additional elements and features recited in the claims do not provide a technological improvement and do not provide an improvement to the technical field of chatbot technology for online retail. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0016] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward problems such as customers looking for solutions and that leave websites frustrated, ultimately leading to lost sales for a provider. The specification goes on to describe a solution and improvement for the customer’s experience and results in more product sales by providing more personalized expert help in solving solutions for the customer (paragraph [0030] of the instant specification).  Although the claims include computer technology such as, a computer, a chatbot, a chatbot on a website, web-scraping by the chatbot, and scraped from the website, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of recommending products or services to a customer. The claimed process, while arguably resulting in improved recommendations, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve the recommended products or services, e.g. commercial process. As such, the claims do not recite specific technological improvements or improvements to the technical field of chatbot technology. 
In response to the Applicant’s arguments found on page 12 of the remarks stating “Even if the Examiner where to maintain the claims are not integrated into a practical application of the judicial exception, the claims would be directed to substantially more than the abstract idea,” the Examiner respectfully disagrees.  The claims were analyzing under Step 2B and the additional elements recited do not amount to significantly more than the judicial exception itself. The independent claims, as well as the dependent claims, recite additional elements, when considered individually or in combination, that are described in a generic or general manner and are merely applying the abstract idea of recommending products or services using a generically recited computer. Therefore, the claims as a whole do not recite significantly more than the judicial exception itself and maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on  04 May 2022 have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 14 of the remarks stating that “None of the cited references, alone or combined, teach or suggest ‘…receiving a topic of interest from a customer, wherein the topic of interest is a product category…’ and ‘…receiving, by the chatbot, a second response to the second question from the customer,…’,” the Examiner respectfully disagrees. The Examiner maintains that the reference of  Petricek does disclose the amended limitation of receiving a topic of interest from a customer, wherein the topic of interest is a product category. For example, Petricek describes the user interface is provided to a user so that the user may input a search query. In this case, the user inputs a search for shoes. The shoes in this case would be the topic of interest but further would be considered the item category because the search allows the user to narrow the search of the item category to include other types of shoes (Petricek, see: Col. 6, ll. 46-49 and ll. 57-59). Petricek also provides an explanation of the search results and specifically discusses that the search result displayed on the user interface has a tool selector to use for the narrowing of the results and may narrow down the search for a topic of interest by an item category (Petricek, see: Col. 7, ll. 23 and ll. 34-35 and see: Col. 8, ll. 62-64). Therefore, the Examiner maintains that Petricek does disclose the amended claim limitation. Next, the Examiner acknowledges that even when considering that the reference of Petricek discloses that the chatbot receives a response to a question from customers. However, Petricek does not disclose  that the chatbot receives a second response to the second question. The Examiner has merely relied upon the reference of Zhou to teach the amended claim limitation of receiving, a second response to the question from the customer. For example, Zhou explains that a user does provide a response to a message (i.e., a question) that is generated from the chatbot. The response in this case, is a user’s second response to the chatbot that is further querying the user to determine an interest in a specific topic. The user’s second response to the question regarding the topic of chocolate, is considered to be a negative response to the topic and is used by the chatbot to make further determinations for the specific topic. Therefore, the Examiner maintains that the references of Petricek in view of Zhou still teach the amended claim limitations and maintains the 103 rejection. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As referenced in the Office Action mailed on 29 March 2022, Mall, P., et al. (Patent No. US 11,196,687 B1), describes an automated chat conversation platform and method. 
As referenced in the Office Action mailed on 29 March 2022, Joshi, A., et al. (PGP No. US 2020/0403944 A1), describes a system for an interactive chatbot that a user may request data for a service with a software tool that is part of a service management system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625